Case 19-14658-amc   Doc 55   Filed 09/08/20 Entered 09/08/20 12:09:09   Desc Main
                             Document     Page 1 of 5
Case 19-14658-amc   Doc 55   Filed 09/08/20 Entered 09/08/20 12:09:09   Desc Main
                             Document     Page 2 of 5
Case 19-14658-amc   Doc 55      Filed 09/08/20 Entered 09/08/20 12:09:09   Desc Main
                                Document     Page 3 of 5




      Date: September 8, 2020
Case 19-14658-amc   Doc 55   Filed 09/08/20 Entered 09/08/20 12:09:09   Desc Main
                             Document     Page 4 of 5
Case 19-14658-amc   Doc 55   Filed 09/08/20 Entered 09/08/20 12:09:09   Desc Main
                             Document     Page 5 of 5
